          Case 1:10-cr-00162-KMW Document 251 Filed 05/18/20 Page 1 of 1




                                             May 18, 2020

BY ECF
Honorable Kimba M. Wood
United States District Judge
Southern District of New York
United States Courthouse
500 Pearl Street
New York, NY 10007


                                       Re:     United States v. Wesam El-Hanafi
                                               10 Cr. 162 (KMW)


Dear Judge Wood:

         I write to provide the Court with an update.
        On May 13, when the government submitted its opposition, there were 17 inmates with
current positive COVID-19 tests at Butner Low, where Mr. El-Hanafi resides. On May 15, when
I submitted my reply, that number had increased to 23. Today, the BOP website lists 30 current
positives, an increase of almost 50 percent in five days1.
        We have reason to believe that three of these new positives come directly from Mr. El-
Hanafi’s unit; yesterday, two more inmates from the Granville unit were removed from the unit
to the medical SHU. Today, a third inmate from Granville was taken to the medical SHU.
       Given my client’s vulnerability to severe illness as a result of his multiple and complex
medical issues, the rapid and continuing spread of COVID-19 throughout Butner Low, and the
impossibility of social distancing, Mr. El-Hanafi fears for his life.
         Thank you for your kind consideration of this letter.

                                       Respectfully yours,




                                       Sarah Kunstler
                                       Attorney for Wesam El-Hanafi



1
    Available at https://www.bop.gov/coronavirus/
